DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/29/2020, 3/9/2021 and 9/2/2022 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37” in Fig. 4 has been used to designate both a passage (at dotted line) and empty space (i.e. second instance of “37” without a reference line or arrow associated therewith) and reference character “42” in Fig. 6 has been used to designate both a tip section (i.e. at “42” with associated arrow indicator) and a distal horn section (i.e. at “42” with associated line indicator).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (e.g. see “means for” in claims 11-13). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As the claimed scope may include only one recess (i.e. “at least one recess” and the scope further may include two or more recesses, but specifically multiple recesses have not yet been introduced).  Appropriate correction is required.
Regarding claim 9, the phrase "ring-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  Appropriate correction is required (i.e. an amendment such as “ring shape” will moot this rejection).
Regarding claim 20, the phrase "a leading surface” in line 1 renders the claim(s) indefinite because “a leading surface” was already introduced in lines 3-4 of claim 14, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the leading surface of claim 14 or introduce a new, additional leading surface.  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the leading surface of claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavala et al. (US 2014/0336665).
Gavala discloses (see Figs. 1B and 12-36) an oscillating lithotripter (210, Fig. 5) comprising the following claim limitations:
(claim 1) an acoustically-transmissive elongated probe body (20, Fig. 1B) extending between a distal portion (22, Fig. 1B) and a proximal portion (i.e. shaft portion within housing 12 in Fig. 1B); and an acoustically-transmissive probe tip (i.e. distal end of distal portion 22 in Fig. 1B) coupled to the probe body (20), wherein the probe tip (at 22) comprises a leading surface (i.e. distal end wall) extending distally from the probe body (20) towards a target calculi mass (as shown in Fig. 1B), wherein the leading surface (i.e. distal end tips of pointed surfaces 338, see exemplary Figs. 34-35) contains at least one recess (probe body 20 expressly may comprise any distal end configuration as shown between Figs 12-36; [0041]-[0065]; [0117]-[0126]) (e.g. see annotated Figs. 34-35 below, wherein probe tips shown in Figs. 34-35 each comprise a plurality of recess receding inward between adjacent pointed tips 338);

    PNG
    media_image1.png
    361
    582
    media_image1.png
    Greyscale

(claim 2) wherein the recess forms a non-zero angle with the leading surface (as shown in annotated Figs. 34-35 above, recesses between pointed tips 338 are expressly formed having non-zero angles);
(claim 3) wherein the recess extends inward from the leading surface along a leading edge (as shown in annotated Figs. 34-35 above, recesses extend inward in a direction opposite the distal pointed tips 338);
(claim 4) further comprising at least two recesses opposite each other on a leading edge (as expressly shown in annotated Figs. 34-35 above);
(claim 5) wherein the leading surface comprises a tooth between recesses (i.e. multiple teeth shown at respective pointed surfaces 338 in annotated Figs. 34-35 above);
(claim 6) wherein the leading surface has a circular, semi- circular, or oval wall profile (as expressly shown in annotated Fig. 34 below);

    PNG
    media_image2.png
    359
    174
    media_image2.png
    Greyscale

(claim 7) wherein the leading surface has a triangular or square wall profile (i.e. side/profile view of the pyramidal teeth 338 of Fig. 35 comprises a triangular/polygonal profile);
(claim 8) wherein the leading surface has a polygonal wall profile (i.e. side/profile view of the pyramidal teeth 338 of Fig. 35 comprises a triangular/polygonal profile);
(claim 9) wherein the leading surface comprises a ring-like shape (as shown in annotated Fig. 35 below);

    PNG
    media_image3.png
    305
    194
    media_image3.png
    Greyscale

(claim 10) further comprising at least one corner between the recess and the leading surface, the at least one corner defining a non-zero angle (as shown in annotated Figs. 34-35 of claim 1 above, pointed tips 338 form non-zero corner angles between the leading surface and the recesses);
(claim 11) a means for applying an acoustic probe to a targeted calculus mass (20, Fig. 1B), the probe comprising a probe tip (i.e. distal end of distal portion 22 in Fig. 1B), wherein the probe tip comprises one or more recesses (probe body 20 expressly may comprise any distal end configuration as shown between Figs 12-36; [0041]-[0065]; [0117]-[0126]) such that a leading surface (i.e. distal end wall) of the probe tip has one or more pressure points (338) for coming into contact with the targeted calculus mass (as expressly shown in annotated Figs. 34-35 below); and sending acoustic energy down the probe (20) to the targeted calculus via the probe tip to induce vibration of the probe tip and the one or more pressure points (338) of the probe tip against the calculus mass ([0069]-[0074]; [0088]; ultrasonic driver 14 and sonic driver 16 expressly send acoustic energy down to the probe tip providing a jackhammer effect on the target stone);

    PNG
    media_image4.png
    403
    610
    media_image4.png
    Greyscale

(claim 12) further comprising a means for fragmenting the calculus mass through the acoustic energy provided on the one or more pressure points (338) (as shown in annotated Figs. 34-35 above; [0088]; [0102]; [0116]; [0119]; [0122]; [0124]; sharp distal tips 338 expressly provide a means for fragmenting calculi);
(claim 13) wherein the one or more pressure points (338) comprise a first pressure point and a second pressure point, the first pressure point being sharper than the second pressure point (as expressly shown in annotated Fig. 17 above);
(claim 14) applying an acoustic probe (20, Fig. 1B) to a targeted calculus mass (66, Fig. 2) (see Fig. 2; [0084]; [0088]), the probe (20) comprising a probe tip (22, Fig. 1B), wherein the probe tip (22) comprises one or more recesses (probe body 20 expressly may comprise any distal end configuration as shown between Figs 12-36; [0041]-[0065]; [0117]-[0126]) (e.g. see annotated Figs. 17 and 34-35 below, wherein probe tips shown in Figs. 34-35 each comprise a plurality of recess receding inward between adjacent pointed tips 338) such that a leading surface (i.e. distal end tips of pointed surfaces 338, see exemplary Figs. 34-35) of the probe tip (22) has one or more pressure points (338, see annotated Figs. 17 and 34-35 below) for coming into contact with the targeted calculus mass (66) ([0088]); and sending acoustic energy down the probe (20) to the targeted calculus (66) via the probe tip (22) to induce vibration of the probe tip (22) and the one or more pressure points (338) of the probe tip (22) against the calculus mass (as shown in Fig. 2; [0066]-[0068]; [0070]; [0075]; [0082]; [0084]; [0088]; distal tip 22 of probe 20 expressly used to contact and acoustically jackhammer the calculus mass 66);

    PNG
    media_image4.png
    403
    610
    media_image4.png
    Greyscale

(claim 15) further comprising fragmenting the calculus mass (66) through the acoustic energy provided on the one or more pressure points (338) (see claim 30; [0002]-[0006]; [0009]-[0014]; [0066]-[0068]; [0086]-[0088]; [0119]; [0126]; jackhammering and fragmenting of calculus mass expressly disclosed);
(claim 16) wherein sending acoustic energy down the probe (20) to the targeted calculus (66) via the probe tip (22) to induce vibration of the one or more pressure points (338) comprises vibrating one or more evenly spaced pressure points (338) around the leading surface of the probe tip (22) (as expressly shown in annotated Figs. 17 and 34-35 below);

    PNG
    media_image5.png
    366
    674
    media_image5.png
    Greyscale

(claim 17) wherein sending acoustic energy down the probe (20) to the targeted calculus (66) via the probe tip (22) to induce vibration of the one or more pressure points (338) comprises vibrating one or more unevenly spaced pressure points (338) around the leading edge of the probe tip (22) (as expressly shown in annotated Figs. 17 and 34-35 above);
(claim 18) sending acoustic energy down the probe (20) to the targeted calculus (66) via the probe tip (22) to induce vibration of the one or more pressure points (338) comprises vibrating a first pressure point and a second pressure point, the first pressure point being sharper than the second pressure point (as expressly shown in annotated Fig. 17 in claim 14 above);
(claim 19) further comprising bringing the one or more pressure (338) points flush against the targeted calculus mass (66) (as expressly shown in Fig. 2; [0088]; [0102]; [0116]; [0119]; [0122]; [0124]; [0126]; pressure points 338 of the leading surface expressly press against and jackhammer the calculus mass to fragment the calculus mass); and
(claim 20) further comprising bringing a leading surface (at 338) of the probe tip (22) flush against the targeted calculus mass (66) (as expressly shown in Fig. 2; [0088]; [0102]; [0116]; [0119]; [0122]; [0124]; [0126]; pressure points 338 of the leading surface expressly press against and jackhammer the calculus mass to fragment the calculus mass).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771